Title: To George Washington from Pseudonym: "A Strangere", 23 October 1780
From: Pseudonym: “A Strangere”
To: Washington, George


                  
                     May it Please your Excellency
                     Oct. 23d 1780
                  
                  I have Been Employed by Coll Dayton for A Considerable Time Past
                     in going over to New york to Obtain Intelligence.
                  The Coll Being now very Sick and out of the Way Mr John Hendricks
                     desired me to Repair to head Quarters and enform your Excellency of What Was
                     Transacting at New-york Which Place I Left Last Saturday Night and Find things
                     in the Same Situation as they were About A week Since.
                  The fleet which Saild Some Time Since is Certainly Gone to the
                     Southward They Took with them by the Best Accounts Between 4 and 5000 Troops
                     the Flowers of thier Army the Troops Lately Arrived Ammount to Near 3000 by
                     some Accounts But by others 26 or 2700 I think the Latter Most Probabal the
                     Cork fleet Not Arrived Saturday afternoon—the Men of War the Rainbow and the
                        7th with Siveral Frigats gone to Sea Suposd to Convoy the
                     fleet Two that Lyes in the North River Exitionne of the Sandwich have struck
                     thier Topmasts and are Repairing the Refugees on Bergin Point have Drawn A
                     Large Number of forks and Rakes in order to Take the hay from the Meadows of
                     Newark and Elizth Town—They Say what they Cannot Take Away they are Determined
                     to Burn.
                  Capt. ward who Commands them Told me he
                     Expected when he Undertook the Above work he Should have some Assitance from
                     the army and Should that be the Case he would Pay the Two Above Mentioned Towns
                     A vist and Take off their Cattel Grain hay &c.
                  
                     A Strangere
                  
                  
                     NB the Fort at Brooklyn is Built very Strong flank’d with
                        Bastions and Cover’d with A Ditch Mounts 26 Peices heavy
                        Cannon Good Barraks Inside of it Picketd all Round With Red Cedar Spars.
                  
                  
               